Citation Nr: 0115427	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-16 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.  

2.  Whether new and material evidence has been submitted with 
which to reopen the veteran's claim for service connection 
for a low back disability.

3.  Entitlement to an increased rating for degenerative joint 
disease of the right ankle, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the low back and right knee.  He was also 
denied an increased rating for his service connected 
degenerative joint disease of the right ankle, at the time 
rated as 10 percent disabling.  The veteran responded with an 
August 1999 notice of disagreement.  He was then afforded an 
April 2000 statement of the case, and responded with a May 
2000 request for a personal hearing.  The transcript of the 
personal hearing, held June 13, 2000, is accepted as his 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993).  

Regarding the veteran's claim for service connection for a 
low back disability, this claim was previously and finally 
denied by the RO in August 1984.  When this claim was 
resubmitted in November 1998, the RO considered the claim on 
the merits, and did not discuss the applicability of 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (2000).  
Nevertheless, the Board is not bound by the RO's analysis of 
the claim, and indeed, must make a preliminary decision that 
new and material evidence has been presented before 
addressing the merits of claim, as this step represents a 
mandatory jurisdictional requirement under 38 U.S.C.A. 
§§ 5108 and 7104 (West 1991 & Supp. 2000).  Butler v. Brown, 
9 Vet. App. 167, 171 (1996) [citing Barnett v. Brown, 8 Vet. 
App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 1996)].  Thus, 
veteran's claim must be subject to scrutiny under 38 U.S.C.A. 
§ 5108 (West 1991) and 38 C.F.R. § 3.156 (2000); only if 
these legal requirements are met may it be considered on the 
merits.  


FINDINGS OF FACT

1.  In an August 1984 rating decision, the RO denied the 
veteran's claim for service connection for a low back 
disorder; the veteran did not appeal this decision.  

2. In support of his application to reopen his claims for 
service connection for a low back disorder, the veteran has 
submitted evidence not previously of record that must be 
considered in order to fairly decide the merits of the claim.  

3.  The veteran's current disability of the lumbosacral spine 
was not incurred in or aggravated by active military service, 
and is not due to or the result of a service connected 
disability.  

4.  The veteran's current disability of the right knee was 
not incurred in or aggravated by active military service, and 
is not due to or the result of a service connected 
disability.  

5.  The veteran's service connected residuals of a right 
ankle sprain are characterized by occasional pain, swelling, 
and moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence 
with which to reopen his claim for service connection for a 
low back disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (2000).  

2.  Service connection for a disability of the lumbosacral 
spine is denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2000), Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2000).  

3.  Service connection for a disability of the right knee is 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2000).  

4.  An increased rating, in excess of 10 percent, for the 
veteran's service connected residuals of a right ankle 
sprain, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5270-5274 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to his December 1981 service entrance examination, 
the veteran was without any orthopedic disabilities at the 
time he entered active military service.  In February 1982, 
the veteran sought treatment for a one-week history of back 
pain.  He was afforded pain medication and told to return for 
treatment if his symptoms continued.  The veteran next sought 
treatment for a right ankle injury in August 1983, when he 
injured his ankle playing sports.  An X-ray of his right 
ankle was negative for a fracture, and a sprain was 
diagnosed.  The veteran again reported pain of the low back 
in January 1984, following the administration of spinal 
anesthesia during left knee surgery in December 1983.  
Examination revealed tenderness of the lumbosacral spine, 
with decreased range of motion.  His right leg was also noted 
to be slightly longer than his left leg.  Pain secondary to 
spinal anesthesia was diagnosed, and he was afforded 
medication.  A service separation examination was afforded 
the veteran in February 1984.  At that time, he reported a 
history of recurrent back pain and a "trick" or locked 
knee.  Physical examination revealed no orthopedic 
abnormalities of the lumbosacral spine or right knee.  

The veteran was afforded a May 1984 VA orthopedic examination 
in conjunction with his compensation claim, filed in February 
1984.  His gait was described as normal at that time.  
Physical evaluation revealed no evidence of an orthopedic 
disability of the back, and a concurrent X-ray of the 
lumbosacral spine was within normal limits.  Service 
connection for a low back disability was denied within an 
August 1984 rating decision, based on a lack of any current 
disability of the low back.  The veteran did not file a 
timely appeal.  

The veteran was next afforded a VA orthopedic examination in 
April 1986, at which time he reported pain and swelling of 
the right ankle.  His gait was described as normal upon 
physical examination.  In the examining physician's opinion, 
the only residuals of the veteran's in-service right ankle 
sprain was an increased girth, by 1/4 inch, of the veteran's 
right ankle joint.  An X-ray of the right ankle was within 
normal limits.  

The veteran again examined by VA personnel in September 1988, 
at which time post-traumatic arthritis of the right ankle was 
diagnosed.  He reported pain of the right ankle after 
extensive use, but he was able to perform normal heel and toe 
walking.  

Another VA orthopedic examination was afforded the veteran in 
December 1990.  His gait was described as normal at that 
time.  

Private medical treatment records from 1992-93 reveal 
December 1992 complaints of right ankle pain with a slight 
antalgic gait of the right lower extremity.  By January 1993, 
the veteran was again walking without a limp.  

The veteran has received intermittent VA outpatient treatment 
for his right ankle disability since his separation from 
service.  In October 1996, he was seen for positive pain and 
swelling of the ankle joint, with decreased range of motion 
secondary to pain.  He was afforded medication.  A VA MRI 
examination was afforded him in August 1997, which revealed a 
prior deltoid ligament tear with absent deep fibers replaced 
by ill-defined intermediate signal granulation tissue.  Other 
ligament damage and a loose body in the medial right ankle 
joint was also seen, along with evidence of a osteochondral 
injury and scattered degenerative changes.  X-rays of the 
right ankle taken that same month revealed an ossification of 
the joint, suggestive of either an accessory ossicle or an 
old non-united fracture.  No other osseous abnormalities or 
soft tissue injuries were observed.  An August 1997 MRI of 
the lumbosacral spine revealed a small disc protrusion at the 
L3-L4 level with no significant spinal stenosis noted.  

The veteran began receiving treatment from Dr. D.S.L., D.C., 
in December 1997, reporting a history of low back pain.  The 
veteran's treatment was summarized within a June 1998 letter 
by Dr. L.  The veteran had related a history of a 1982 right 
ankle injury, which he characterized as a severe 
strain/sprain.  The veteran also reported not receiving a MRI 
examination of the right ankle until August 1997, at which 
time an old non-united fracture of the ankle was noted.  Dr. 
L. reviewed VA MRI studies of the right ankle and lumbosacral 
spine which revealed small degenerative changes of the right 
ankle joint, with loose bodies suggestive of a possible old 
non-united fracture, and paracentral disc protrusion of the 
lumbosacral spine.  Dr. L. examined the veteran and stated 
that the pain he experiences in his low back "is secondary 
to the accident that was experienced in 1982 to his right 
ankle."  Dr. L. also stated that he has treated the veteran 
since December 1997 for his various orthopedic disabilities.  
The doctor did not comment on the veteran's claimed right 
knee disability, or the origins thereof.  

A VA orthopedic examination was afforded the veteran in 
August 1998.  The prior medical records were not available 
for review.  Range of motion of the right ankle was 10º 
dorsiflexion and 30º plantar flexion.  No swelling, redness, 
or increased warmth of the joint was observed.  The examiner 
noted no additional disability resulting from fatigue, 
weakness, tenderness, or lack of endurance.  No objective 
evidence of painful movement was observed.  After examining 
the veteran, the VA examiner stated that in his opinion, no 
causal relationship existed between the veteran's right ankle 
disability and his right hip and low back pain. 

A private MRI examination of the right knee was afforded the 
veteran in October 1998.  The final diagnosis was of an 
essentially normal right knee.  

In November 1998, the veteran filed a claim for service 
connection for disabilities of the low back and right knee, 
which he claimed were secondary to his right ankle 
disability.  Submitted in support of his claim was an October 
1998 letter from Dr. A.P.B., M.D., detailing his examination 
of the veteran.  According to Dr. B., the veteran reported a 
history of a 1982 right ankle injury which never completely 
resolved, resulting in a gait abnormality and subsequent 
onset of low back pain and right knee pain.  The doctor 
confirmed the presence of degenerative changes in  the 
veteran's lumbosacral spine.  Regarding the veteran's low 
back pain, Dr. B. stated that this disability "may be 
directly attributable to his [right ankle] injury by the fact 
that . . . because of gait abnormalities and compensating for 
a weaker right extremity, the patient has altered his gait 
and exacerbated problems in his back."  As a result of the 
combination of the low back and right ankle disabilities in 
turn, the right knee "has very likely become weaker."  Dr. 
B. recommended physical therapy.  

Private treatment notes obtained from Dr. B. reveal that he 
began treating the veteran in September 1998.  Initial 
examination reports reveal his right ankle to be stable, but 
with some difficulty with dorsiflexion.  The veteran could 
move easily, but his gait was mildly antalgic, favoring the 
right side.  Some pain and tenderness of the right ankle 
joint was also reported.  The right ankle examination was 
otherwise within normal limits, with no other abnormalities 
noted.  A MRI examination of the right knee was essentially 
negative, according to Dr. B.  An X-ray of the veteran's 
right knee was also within normal limits.  Patellofemoral 
syndrome of the right knee was diagnosed.  

A March 1999 VA orthopedic examination was afforded the 
veteran.  Medical records were available for review at that 
time.  He reported a history of low back pain beginning in 
1986, without specific trauma.  He currently uses pain 
medication and a back brace.  Physical observation revealed 
no evidence of a limp in his gait.  Degenerative disc disease 
of the lumbosacral spine and patellofemoral syndrome of the 
right knee were diagnosed.  The VA examiner stated that the 
veteran's claimed disabilities of the lumbosacral spine and 
right knee "are not related to the service connected 
disability of the right ankle and left knee."  

The veteran was afforded a private MRI examination of the 
lumbosacral spine in December 1999.  The final diagnosis was 
of minimal dextroscoliosis; his lumbosacral spine was 
otherwise within normal limits.  Later that same month, he 
was afforded a lumbar epidural steroid injection to address 
pain resulting from a herniated nucleus pulpous at L3-L4 with 
S1 radiculopathy.  

The veteran was again orthopedically examined by VA personnel 
in May 2000.  His right ankle exhibited a negative drawer's 
test, but tenderness was reported over the medial malleolus.  
No obvious instability was noted.  

The veteran testified at a personal hearing in June 2000.  He 
stated that his service connected right ankle disability 
hinders him in his work as a mail carrier.  His ankle joint 
becomes painful, tender, and swollen throughout his workday.  
He also repeated his contention that this disability results 
in disabilities of the low back and right knee.  

Also in June 2000, the veteran was afforded a VA MRI 
examination of the right knee.  The final impression was of 
joint effusion, without any significant meniscal or bony 
abnormality.  

Additional evidence was received by the Board in April 2001, 
accompanied by a waiver of agency of original jurisdiction 
consideration.  The veteran was treated by a private 
physician's assistant in March 2001 for his disabilities of 
the right ankle and low back.  His low back was found to have 
an "altered lumbar rhythm," resulting in low back pain and 
limitation of motion.  An impression of lumbar degenerative 
disc disease and herniated nucleus pulposus was noted.  His 
right ankle displayed a limited range of motion, with plantar 
flexion to 45º, versus 60º of motion of the left ankle.  He 
had some tenderness of the heal, but none at the Achilles 
tendon insertion.  No erythema, warmth, definite swelling, or 
pitting edema was found.  Orthopedic inserts were recommended 
for the veteran's shoes.  

The veteran was also afforded VA outpatient treatment for 
right ankle pain in April 2001.  His right ankle displayed 
some swelling over the lateral ankle region, and he reported 
pain with palpation of the tendons.  No evidence was found of 
peroneal subluxation or ankle instability.  An orthopedic 
shoe insert was ordered to address the veteran's symptoms.  

Analysis

I. New and material evidence - Low back disability

In a 1984 decision, the RO denied the veteran's claim for 
service connection for a low back disability.  In the absence 
of a timely appeal, this RO decision is final and may only be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).  

As a preliminary matter, the United States Court of Appeals 
for Veterans Claims (Court) (formerly known as the United 
States Court of Veterans Appeal) has held that when the Board 
addresses in its decision a question that has not yet been 
addressed by the RO, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on the question, whether he or she has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (2000).  Unless no prejudice results, 
the matter must be remanded to the RO.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993); 38 C.F.R. § 19.9 (2000).  In the 
present case, the RO failed to inform the veteran that 
because service connection for a low back disability was 
originally and finally denied in 1984, he would have to 
submit new and material in order to reopen this claim.  
However, for the reasons discussed below, the Board concludes 
that the veteran has met this preliminary requirement for 
reconsideration of his claim, and, in light of this 
determination, a remand on this question is not required 
because the veteran has not been prejudiced therein.  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2000); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his application to reopen, the veteran has 
submitted private and VA outpatient treatment records, as 
well as his own contentions.  Because at least some of this 
additional evidence is new and material, the veteran's 
application to reopen his claim must be granted.  

At the time the veteran's claim for service connection for a 
low back disability was originally denied, he was not found 
to have a current disability of the low back for which 
service connection could be awarded.  Since that time, he has 
provided competent medical evidence of a current low back 
disability.  For example, a March 1999 VA medical examination 
report contains a diagnosis of degenerative disc disease of 
the lumbosacral spine, verified by X-ray.  Likewise, private 
medical treatment records from 1997-98 confirm degenerative 
changes of the lumbosacral spine.  Because such records were 
received only recently, they are new; that is, they were not 
of record at the time of the original denial.  Additionally, 
these medical treatment records are not cumulative and 
redundant of previously presented evidence, as they address 
the issue of whether the veteran has a current low back 
disability.  For this reason, this evidence is new, as 
defined by 38 C.F.R. § 3.156 (2000).  Also, by addressing an 
issue which served as the basis of the prior denial, these 
records are material.  That is because when the veteran's 
claim was initially denied, the RO concluded that he lacked a 
current low back disability for which service connection 
could be awarded.  He has since provided competent medical 
evidence, from both private and VA sources, confirming a 
current disability of the low back.  Thus, this evidence is 
likewise material to his claim, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156 (2000).  

In conclusion, the evidence submitted since the last final 
denial of the veteran's service connection claim for a low 
back disorder is new and material, and therefore, this issue 
may be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2000).  

II.  Service connection - Low back injury

The veteran's claim for service connection for a low back 
disability having been reopened, it follows that it should be 
considered on the merits.  Service connection will be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  If a current disability is due to or 
resulting from a service connected disability, service 
connection may be awarded.  38 C.F.R. § 3.310 (2000).  

As an initial matter, no prejudice to the veteran results 
from a merits consideration by the Board at this stage in the 
appeals process, as the RO had previously considered this 
claim on the merits, and the veteran has been afforded the 
pertinent laws and regulations within the statement of the 
case.  He has also had the opportunity to submit evidence and 
argument addressing the merits of this issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, the VA's duties have nevertheless been fulfilled, 
and no prejudice would result to the veteran by adjudication 
of his claim at this point.  

First, the VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The RO has, during the pendency 
of this appeal, informed the veteran and his representative 
of the need to submit relevant medical evidence from all 
medical care providers, both VA and private.  Moreover, the 
veteran has already provided the VA with the names and 
addresses of his treating private physicians, demonstrating 
his awareness of the need to submit this information.  Thus, 
all available private medical evidence has been obtained, and 
the VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  The 
numerous rating decisions, statement of the case, 
supplemental statements of the case, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate this claim and complied with the VA's 
notification requirements. 

Second, the VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the present case, the RO has 
attempted to obtain records from all private doctors and 
medical centers named by the veteran.  The RO has also 
informed the veteran of the private medical care providers 
from which it has requested records.  The veteran has not 
otherwise referenced any unobtained evidence that might aid 
his claim or that might be pertinent to the bases of the 
denial of this claim.  The RO requested all relevant 
treatment records, both private and VA, identified by the 
veteran, and the veteran was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has also been afforded 
several VA orthopedic examinations in order to assist in the 
development of his claim.  Overall, the RO has fully complied 
with the provisions of the VCAA.  

The veteran alleges that his disability of the lumbosacral 
spine results from his service connected right ankle 
disability, which has, according to his contentions, altered 
his gait and affected the alignment of his spine.  A current 
disability of the lumbosacral spine is conceded by the Board.  
A March 1999 VA medical examination revealed a diagnosis of 
degenerative disc disease of the lumbosacral spine, verified 
by MRI examination.  Recent private medical records also 
confirm a diagnosis of degenerative disc disease of the 
lumbosacral spine.  Thus, the remaining issue is whether the 
veteran's disability of the lumbosacral spine is the result 
of an in-service disease or injury, or is due to or the 
result of a service connected disability.  

Considering first whether the veteran's current lumbosacral 
disability was incurred in service, the service medical 
records do note the veteran's complaints of low back pain in 
January 1984.  However, those reports were subsequent to the 
administration of a spinal anesthesia in the veteran's low 
back, and by the time of his service separation examination, 
no disability of the lumbosacral spine was diagnosed.  
Likewise, a May 1984 post-service VA medical examination and 
X-ray was negative for any disability of the lumbosacral 
spine.  Thus, the clear totality of the evidence suggests he 
did not have a chronic lumbosacral disability at the time he 
separated from service.  

The veteran chiefly contends that his current lumbosacral 
disability, including degenerative disc disease, is due to or 
the result of his service connected right ankle disability.  
In support thereof, he has offered various private medical 
opinions.  In response, the veteran was sent by the RO for 
August 1998 and March 1999 VA orthopedic examinations in 
order to address the possibility of a medical nexus between 
his lumbosacral and right ankle disabilities; both examiners 
found no evidence of a nexus between the two disabilities.  

In evaluating medical opinion evidence, the Court has held 
that the probative value of such evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).

In the present case, the record reflects two private opinions 
suggesting a medical nexus between the veteran's service 
connected right ankle disability and his current low back 
disability, as well as two VA medical opinions against such a 
nexus.  The private medical examiners, Drs. D.S.L, D.C., and 
A.P.B., M.D., both examined the veteran personally, but did 
not have the benefit of reviewing his prior medical records, 
especially his service medical records and those immediately 
following service.  Thus, their opinions can only be as good 
as the medical history provided by the veteran.  According to 
their statements, the veteran reported developing an altered 
gait following his right ankle injury.  Both examiners thus 
concluded that this altered gait, over the many years since 
the veteran's original right ankle injury, resulted in a 
lumbosacral disability.  However, VA medical reports from May 
1984, April 1986, and December 1990 all described his gait as 
normal.  He could likewise perform normal heal-and-toe 
walking upon examination in September 1988.  The first 
mention in the record of an altered gait dates to December 
1992, many years after the veteran's initial injury, and when 
he was afforded another VA orthopedic examination in 1999, he 
was again without a limp in his gait.  

The evidence thus suggests the veteran had a normal gait up 
until at least late 1992, contrary to the medical history 
related to the private examiners, and upon which their 
opinions were based.  Where a doctor's opinion was based upon 
the veteran's account of his medical history and service 
background, such opinion has limited probative value if based 
on an inadequate factual premise.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).  See also Black v. Brown, 5 Vet. App. 177 
(1993).  

When the veteran was first examined by a VA physician in 
August 1998, the examiner found no connection between his 
reported low back disability and his right ankle disability, 
but that examiner did not have the opportunity to review the 
medical record at that time.  However, the veteran was next 
examined by a VA physician in March 1999, and the veteran's 
medical records were available for review.  Based on his 
review of both the veteran and the complete medical history, 
the VA physician concluded no nexus existed between the 
veteran's service connected right ankle disability, and his 
current disability of the lumbosacral spine.  Because this 
opinion is based on the most complete version of the 
veteran's medical history, it will be accorded the most 
weight by the Board.  

The veteran has himself alleged that his lumbosacral 
disability is due to or results from his service connected 
right ankle disability, but as a layperson, he is not 
qualified to offer his own medical opinion evidence to the 
Board.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
of the lumbosacral spine.  According to the evidence of 
record, this disability is neither due to or resulting from 
an in-service disease or injury, or a service connected 
disability.  

III. Service connection - Right knee disability

The veteran also seeks service connection for a right knee 
disability, claimed as secondary to his service connected 
right ankle disability.  Service connection will be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  If a current disability is due to or 
resulting from a service connected disability, service 
connection may be awarded.  38 C.F.R. § 3.310 (2000).  

As is noted above, the Veterans Claims Assistance Act (VCAA) 
has become law during the course of this appeal.  However, 
the RO has fully developed the veteran's claim for service 
connection for a right knee disability, fulfilling both the 
duty to assist and the duty to notify as outlined within the 
VCAA and discussed above, and no prejudice results from 
adjudication of his claim at this time.  See Karnas, supra.  

As an initial matter, the veteran has presented a private 
diagnosis, from Dr. A.P.B., M.D., of patellofemoral syndrome 
of the right knee.  He was likewise diagnosed in March 1999 
by a VA physician with this same syndrome.  Thus, a current 
diagnosis of patellofemoral syndrome of the right knee is 
conceded by the Board.  It remains to be determined whether 
the veteran's current right knee disability was incurred in 
or aggravated by active military service, or is due to or 
results from a service connected disability.  

Considering first whether the veteran's claimed right knee 
disability was incurred in service, the service medical 
records are negative for any diagnosis of or treatment for a 
right knee disability, and the veteran does not contend as 
such.  The first reports of a right knee disability date to 
the late 1990's, many years after his separation from 
service.  Thus, the clear totality of the evidence suggests 
the veteran did not have a right knee disability at the time 
he separated from service.  

The veteran's sole contention is that his current right knee 
disability is due to or the result of his service connected 
residuals of a right ankle sprain.  In support thereafter, he 
has offered the written medical statement of Dr. A.P.B., 
already discussed above.  Dr. B. examined the veteran in 1998 
and concluded his combination of low back and right ankle 
disabilities "has very likely" made his right knee 
"weaker."  While the evidence doesn't suggest Dr. B. is 
anything other than a competent and credible medical expert, 
the basis upon which his opinions are based is itself 
questionable.  

As is noted above, the veteran gave his private medical 
examiner a long-standing history of an altered gait resulting 
from his right ankle injury in the early 1980's.  Dr. B. thus 
concluded that this altered gait, over the many years since 
the veteran's injury, combined with his lumbosacral 
disability, resulted in patellofemoral syndrome and general 
weakness of the right knee.  However, VA medical reports from 
May 1984, April 1986, and December 1990 all described his 
gait as normal, and the first mention in the record of an 
altered gait dates to December 1992, many years after the 
veteran's initial injury.  Likewise, when he was afforded a 
VA orthopedic examination in 1999, he was again without a 
limp in his gait, according to the report.  

The evidence thus suggests the veteran had a normal gait up 
until at least late 1992, contrary to the medical history 
related to Dr. B, and upon which his opinion was based.  
Where a doctor's opinion was based upon the veteran's account 
of his medical history and service background, such opinion 
has limited probative value if based on an inadequate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458 (1993).  See also 
Black v. Brown, 5 Vet. App. 177 (1993).  

In contrast, the veteran was seen by a VA medical doctor in 
March 1999, and his complete medical history was reviewed at 
that time.  This medical opinion, based on a complete and 
independent review of the medical history, is the most 
persuasive causation evidence before the Board.  Thus, the 
preponderance of the evidence suggests against the contention 
that the veteran's patellofemoral syndrome of the right knee 
is due to or results from his service connected residuals of 
a right ankle sprain.  

The veteran has himself alleged that his right knee 
disability is due to or results from his service connected 
right ankle disability, but as a layperson, he is not 
qualified to offer his own medical opinion evidence to the 
Board.  See Pearlman v. West, 11 Vet. App. 443, 447 (1998) 
[citing Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992)].  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
of the right knee.  According to the evidence of record, this 
disability is neither due to or resulting from an in-service 
disease or injury, or a service connected disability.  

IV.  Increased rating - Residuals of a right ankle sprain

The veteran seeks an increased rating for his service 
connected residuals of a right ankle sprain.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 1991).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  In cases in which a reasonable doubt arises as to 
the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2000).  

As is noted above, the Veterans Claims Assistance Act was 
enacted during the pendency of this appeal.  However, the RO 
has complied with its enhanced duties to both notify the 
veteran of the information necessary to substantiate his 
claim, and assist him in the development of his claim; 
therefore, no prejudice would result to the veteran to 
adjudicate his claim at this time.  See Karnas, supra.  

Regarding increased-rating claims for musculoskeletal 
disabilities, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain, pain on 
use, weakened movement, incoordination, or excessive 
fatigability.  These directives must be considered in 
evaluating the veteran's right ankle disability.  

Currently, the veteran's right ankle disability is rated as 
10 percent disabling under Diagnostic Code 5010, for 
arthritis due to trauma.  This diagnostic code in turn refers 
to Diagnostic Code 5003, for degenerative arthritis.  Under 
this diagnostic code, resulting disability may also be rated 
under the appropriate diagnostic code for limitation motion 
of the affected joint.  Diagnostic Code 5271, for limitation 
of motion of the ankle joint, provides for a 10 percent 
disability rating for moderate limitation of motion, and a 20 
percent rating is assigned for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).  For the 
reasons to be discussed below, an increased rating is not 
warranted for the veteran's right ankle disability.  

When the veteran was afforded VA orthopedic evaluation in 
August 1998, he was without swelling, redness, or increased 
warmth of the joint.  Range of motion of the right ankle was 
10º dorsiflexion and 30º plantar flexion.  The examiner noted 
no additional disability resulting from fatigue, weakness, 
tenderness, or lack of endurance.  No objective evidence of 
painful movement was observed.  A subsequent March 1999 VA 
orthopedic examination report noted that the veteran's gait 
was without a limp.  A May 2000 VA examination report noted 
only some tenderness over the medial malleolus, but with a 
negative drawer's test.  Finally, April 2001 VA outpatient 
treatment records note swelling over the lateral aspect of 
the right ankle, but no peroneal subluxation or joint 
instability.  

Private medical treatment records likewise characterize the 
right ankle as stable, with some limitation of dorsiflexion.  
A September 1998 private medical examination characterized 
the veteran's right ankle as stable, but with some difficulty 
with dorsiflexion.  He could move easily on the ankle.  
Private examination in March 2001 revealed plantar flexion of 
the right ankle limited to 45º, versus 60º on the left side.  
However, his right ankle revealed no tenderness at the 
Achilles tendon insertion, and the ankle was without 
erythema, warmth, definite swelling, or pitting edema.  
Overall, the totality of the evidence does not support an 
increased rating for the veteran's service connected 
residuals of a right ankle sprain.  

Diagnostic Codes 5270-5274 are all used to rate disabilities 
of the ankle, and must be considered in the evaluation of the 
veteran's claim.  38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5270-5274 (2000).  However, the medical evidence does not 
reflect any ankylosis or malunion of the joint which would 
warrant an analogous rating for the veteran's right ankle 
disability.  

Regarding the DeLuca Court's directives, the medical evidence 
of record does not reflect any additional limitation of 
motion due to such factors as pain, pain with use, weakened 
movement, incoordination, or excessive fatigability, and such 
has not been demonstrated by the veteran.  Therefore, an 
increased rating based on the Court's pronouncements in 
DeLuca is not warranted at this time.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's service connected residuals of a 
right ankle sprain have themselves  required no periods of 
hospitalization since his service separation, and are not 
shown by the evidence to present marked interference with 
employment in and of themselves.  Therefore, the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
right ankle disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, an increased rating, in excess of 10 percent, 
is not warranted for the veteran's service connected 
residuals of a right ankle sprain.  


ORDER

1.  The veteran having submitted new and material evidence, 
his application to reopen his previously-denied claim for 
service connection for a low back disability is granted.  

2.  Service connection is denied for a disability of the 
lumbosacral spine.  

3.  Service connection is denied for a disability of the 
right knee.  


4.  An increased rating, in excess of 10 percent, for the 
veteran's service connected residuals of a right ankle 
sprain, is denied.  





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 



